Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.
 
Allowable Subject Matter
Claims 1-9, 11-13, and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Osawa (US 2012/0315101) was found to be the closest prior art.  Osawa discloses a cutting head 20 having a head axis (0) establishing an axial forward direction and an axial rearward direction (See Figure 3), the cutting head rotatable about the head axis in a direction of rotation, and comprising: a cap portion having a plurality of N cutting portions circumferentially alternating with a plurality of N head flutes 23a2, and a cap base surface facing in the axial rearward direction 25a; and a mounting protuberance joined to the cap portion (Note: the extension of the cap portion), extending axially rearwardly from the cap base surface, and comprising: a mounting protuberance end surface 23b   each torque portion being axially offset from a corresponding clamping portion 23a1 along the head axis each clamping portion having a radially outward facing clamping surface (See Figure 3), each torque portion 26 having a radially outward extending torque protrusion 26 and a torque cut-out 23a3 the torque cut-out being circumferentially adjacent to and rotationally trailing the torque protrusion 26 and each torque protrusion 26 having a torque transmission surface 26a,26b facing opposite the direction of rotation, wherein in a first cross section taken in a first head plane perpendicular to the head axis and intersecting the plurality of clamping portions: an imaginary clamping circle having a clamping diameter circumscribes the plurality of clamping surfaces (See Figure 3), and wherein in a second cross-section taken in a second head plane parallel to the first head plane and intersecting the plurality of torque portions 26: each torque transmission surface is at least partially located outside an imaginary clamping cylinder defined by the imaginary clamping circle (See Figure 3), and each torque cut-out 23a3 has a recessed surface located inside the imaginary clamping cylinder (See Figure 3).
Regarding independent claims 1, 15, and 24, Examiner agrees with Applicant’s arguments filed 02/22/21, pages 19-23.



Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Osawa, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 15, and 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/


/ERIC A. GATES/Primary Examiner, Art Unit 3722